To:   Page 2 of 2                                    2020-04-02 20:08:27 (GMT)               18889056767   From: Abacus Credit Counseling




                                                 ~"Abacus        Credit Counseling


                                                                                         Certificate Number: 20204021355


                                   CERTIFICATE OF CREDIT COUNSELING



         I certify that on 04/02{2020.   Yvonne DeCarlo Johnson

         received from Abacus Credit Counseling, an agency approved pursuant to 11

         U.S.C. § 111 to provide credit counseling in the Northern District of Alabama

         an individual [or group] briefing that complied with the provisions of 11 U.S.C.      §§

         109(h) and 111.



        A debt repayment plan was not prepared. If a debt repayment plan was prepared, a

         copy of the debt repayment plan is attached to this certificate.



         This counseling session was conducted by internet        .




         Date: April 2, 2020



                                                        By:           IslLaura M Ahart

                                                        Name:         Laura M Ahart

                                                        Title:        Credit Counselor




         • Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy

         Code are required to file with the United States Bankruptcy Court a completed certificate of

         counseling from the nonprofit budget and credit counseling agency that provided the individual

         the counseling services and a copy of the debt repayment plan, if any, developed through the

         credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).




      Case 20-01344-DSC13                Doc 6    Filed 04/03/20 Entered 04/03/20 16:40:26                          Desc Main
                                                 Document     Page 1 of 1
